Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 20 require “a first end of the central bed sheet portion is disposed taut over a top of the mattress while a second end of the central bed sheet portion is disposed slack over the top of the mattress” (emphasis added).  The specification in para. [0037] provides support for “ […] the first end of the sheet 310 is secured taut around a first end of the mattress 340 but the second end of the sheet 310 loosely lays upon a second end of the mattress 340” (emphasis added).   Para. [0037] further discloses “when the flaps 310a-310d are stretched to overlap and the coupling elements 320, 330 are removably coupled together, the sheet 310 is pulled taut around the top, sides and bottom of the mattress 340, thus preventing it from coming off of the mattress 340 during use as a fitted sheet” (emphasis added).Therefore, Applicant has not shown they have adequate support in the originally filed disclosure for a central bed sheet portion disposed taut over a top of the mattress on one end and loosely disposed over the top of the mattress on another end.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 13, and 20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  It appears from the claims that Applicant is claiming the structure of the bed sheet, i.e. central portion, coupling elements, etc., while also claiming the usage of which coupling elements are attached/detached to each other to produce the condition of a taut first end of a central bed sheet portion and a slack second end of the central bed sheet portion.  It is unclear whether infringement would occur when the structural limitations of the sheet system are met or when a user actually uses the sheet system.  Examiner is treating these limitations as intended usage with regards to prior art examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keinigs (US PG-Pub 2016/0081497).
Regarding Claim 1, Keinigs discloses a multipurpose bed sheet system (see Fig. 2), comprising: a central bed sheet portion (3) having a substantially rectangular shape with one or more bed sheet flaps (1 and 2) extending from one or more edges thereof, wherein each bed sheet flap comprises a convex isosceles-trapezoidal shape (see Fig. 2); and one or more coupling elements (4) disposed on each of the one or more bed sheet flaps or disposed on the central bed sheet portion, wherein each of the one or more coupling elements are manually removable and manually reattachable with another of the one or more coupling elements, wherein when at least one of the one or more coupling elements are each respectively manually attached with another of the one or more coupling elements, at least one of the one or more bed sheet flaps is disposed taut over a side and a bottom of a mattress (see para. [0017]) and a first end of the central bed sheet portion is disposed taut over a top of the mattress (see Fig. 6  and para. [0013]-[0014]), while a second end of the central bed sheet portion is disposed slack over the top of the mattress (intended usage that Keinigs is capable of achieving). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 2, Keinigs discloses wherein the central bed sheet portion and the one or more bed sheet flaps are made from a first material (see para [0013]).

Regarding Claim 7, Keinigs discloses wherein the one or more coupling elements each comprises male or female coupling parts (interlocking teeth of zipper 4).
Regarding Claim 8, Keinigs discloses wherein each of the one or more coupling elements comprises one or more zippers (4), buttons, snaps, clasps, clips, hooks, buckles, twist ties, draw straps, jockey straps, zip ties, hook and loop fasteners, magnets, eyelets, strings or any combination thereof.

Regarding Claim 13, Keinigs discloses multipurpose bed sheet system (Fig. 2), comprising: a central bed sheet portion (3) having a rectangular shape with one or more bed sheet flaps (1 and 2) extending from one or more edges thereof, wherein each bed sheet flap comprises a convex isosceles-trapezoidal shape having a first base side disposed adjacent the central bed sheet portion, a second base side shorter than the first base side and disposed parallel to the first base side, and two leg sides of equal length disposed between the first base side and the second base side (see Fig. 2); and one or more male or female coupling elements (interlocking teeth of zipper 4) disposed on each of the one or more bed sheet flaps, wherein each of the one or more male or female coupling elements are manually removable and manually reattachable with another of the one or more male or female coupling elements, wherein, when at least one of the one or more male or female coupling elements are each respectively manually attached with another of the one or more male or female coupling elements, at least one of the one or more bed sheet flaps is disposed taut over a side and a Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 17, Keinigs discloses wherein each of the one or more coupling elements comprises one or more zippers (4), buttons, snaps, clasps, clips, hooks, buckles, twist ties, draw straps, jockey straps, zip ties, hook and loop fasteners, magnets, eyelets, strings or any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keinigs (US PG-Pub 2016/0081497).
Regarding Claims 4-6 and 18-20, Keinigs discloses that section 5 of flaps 1 and 2 may be a stretchable material such as spandex (see para. [0014], but does not disclose a material type for central section 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the central bed sheet portion out of spandex or any other well-known material such as cotton, polyester, nylon, rayon spandex, or elastane or combinations thereof, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Each individual material provides different qualities (e.g. spandex stretches easily, cotton is breathable, polyester is durable) that a user may find more suitable for each portion.
Regarding Claim 4, Keinigs  wherein the first material may be cotton, polyester, nylon, rayon, spandex or elastane (see explanation above).
Regarding Claims 5 and 18, Keinigs teaches wherein the central bed sheet portion and the one or more bed sheet flaps are both made from a first material and a second material (see explanation above)..
Regarding Claims 6 and 19, Keinigs teaches wherein the first material and the second material comprise one or more of cotton, polyester, nylon, rayon, spandex, elastane or any combinations thereof (see explanation above)..

Claims 10-12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keinigs (US PG-Pub 2016/0081497) in view of Jain (GB  2551341).
Regarding Claims 10-12, 14-16, and 20, Keinigs fails to disclose a specific interior angle or a range of angles.  Jain teaches a fitted sheet wherein the trapezoidal shaped side and end panels comprise side edges that are cut at an interior angle from 80 to 75 degrees relative to the adjacent peripheral edge of the top pane (see Fig. 19 and page 33) in order to provide a sheet that is better fitting on mattresses and that is not as readily displaced from its original fitted position on a mattress during use.  Keinigs and Jain are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interior acute angles of Keinigs with the angles of Jain.  The motivation would have been to provide a sheet that is better fitting on mattresses and that is not as readily displaced from its original fitted position on a mattress during use as taught by Jain.

Regarding Claim 10 and 14, Keinigs as modified teaches wherein the convex isosceles-trapezoidal shape comprises interior acute angles between 45 degrees and 90 degrees (see explanation above).
Regarding Claim 11 and 15, Keinigs as modified teaches wherein the convex isosceles-trapezoidal shape comprises interior acute angles between 65 degrees and 85 degrees (see explanation above).


Regarding Claim 20, Keinigs as modified teaches a multipurpose bed sheet system (Fig. 2), comprising: a central bed sheet portion (3) having a rectangular shape with three bed sheet flaps (1 and 2) extending from three edges thereof, wherein each bed sheet flap comprises a convex isosceles-trapezoidal shape having a first base side disposed adjacent the central bed sheet portion, a second base side shorter than the first base side and disposed parallel to the first base side, and two leg sides of equal length disposed between the first base side and the second base side (see Fig. 2), wherein each convex isosceles-trapezoidal shape comprises interior acute angles between 65 degrees and 85 degrees (Jain: see pg. 33), and wherein the central bed sheet portion and the three bed sheet flaps are both made from a first material and a second material (see rejection of Claims 4-6 and 18-19) , wherein the first material and the second material comprise one or more of cotton, polyester, nylon, rayon, spandex, elastane or any combinations thereof (see rejection of Claims 4-6 and 18-19); and one or more male or female coupling elements (interlocking teeth of zipper 4) disposed on each of three bed sheet flaps, wherein each of the one or more male or female coupling elements are manually removable and manually reattachable with another of the one or more male or female coupling elements (see Fig. 6), wherein, when at least one of the one or more male or female coupling elements are each respectively manually attached with another of the one or more male or female coupling elements, at least one of the three bed sheet flaps is disposed over a side and a bottom of a mattress (see para. [0017]) and a first end of the central bed sheet portion is disposed taut over a top of the mattress (see Fig. 6) while a second end of the central bed sheet portion is disposed slack over the top of the mattress (intended use Keinigs is capable of achieving), and wherein, when each of the one or more male or female coupling elements are respectively manually removed from another of the one or more male or female coupling elements, each of the three bed sheet flaps disposed slack over the side and bottom of the mattress and the first end of the central bed sheet portion is disposed slack over the top of the mattress (see Fig. 4), while the second end of the central bed sheet portion is disposed slack over the top of the mattress (intended use Keinigs is capable of achieving). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the last limitation of claim 1 has been amended to read "wherein when at least one of the one or more coupling elements are each respectively manually attached with another of the one or more coupling elements, at least one of the one or more bed sheet flaps is disposed taut over a side and a bottom of a mattress and a first end of the central bed sheet portion is disposed taut over a top of the mattress while a second end of the central bed sheet portion is disposed slack over the top of the mattress." This amendment finds antecedent basis collectively at least in paragraphs [0033] and [0036]-[0037] of Applicant Specification and Figures 3A-3B and 4 of Applicant Drawings. — Examiner disagrees. The originally filed disclosure does not provide adequate support for the claim amendments made to the independent claims.  See Claim 1 rejection under 35 USC § 112(a) for more details. 
Regarding Applicant’s argument that the fitted bed sheet coverings of Keinigs fail to disclose the more specific structural claiming of amended claim 1 in that Keinigs only briefly mentions the fitted bed sheet resisting the tendency to lift up around locations of the mattress bottom but never explicitly discloses a bed sheet flap being disposed taut over a bottom of the mattress. Additionally, all of the figures and the remaining disclosure in the specification of Keinigs teaches against bed sheet flaps being disposed taught over the bottom. Specifically, the fitted bed sheet of Keinigs is illustrated in Figures 1-6 as not being capable of being disposed taut over a bottom of a mattress given the shape of the bed flaps and the use of zippers which would not zip over a three-sided corner of a mattress. Moreover, Keinigs states in paragraph [0015] that the disclosed design "employs zippers to secure the sheet, and the action of pulling down four zippers entails less work than the action of stretching elastic around a mattress bottom." This paragraph provides direct implication that the fitted bed sheets of Keinigs teach away from disposing a bed sheet flap taut over a bottom of a mattress. Additionally, Keinigs outright does not disclose a second end of a central bed sheet portion being disposed slack over the top of the mattress as amended into amended claim 1. — Examiner disagrees.  The limitations in question are essentially an intended use of the product.  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Examiner disagrees that the “taut” and “slack” configurations are structural limitations, but are more intended use functions of how many/which coupling elements are fastened and/or unfastened.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619